IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10610
                         Summary Calendar


CARLOS ABAD,

                                         Plaintiff-Appellant,

versus

LUPE LOZANO, Warden, Preston E. Smith Unit;
NFN HERRON, Major; NFN CAMPOS, Officer, Preston
E. Smith Unit; NFN ODEM, Officer, Preston E. Smith
Unit; GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; NFN HENSLEY,
Health Administrator, Preston E. Smith Unit,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CV-52-BG
                      --------------------
                        January 28, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carlos Abad, Texas prisoner # 578948, appeals the dismissal

of his 42 U.S.C. § 1983 complaint as frivolous pursuant to

28 U.S.C. § 1915(e).   Abad argues that prison officials failed

to protect him from harm when a riot occurred at the Preston E.

Smith Unit and then failed to provide him with adequate medical


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10610
                                 -2-

care.   The district court dismissed these claims, as well as a

claim of retaliation in the form of a disciplinary case for

cursing at an officer, because Abad failed to exhaust his

administrative remedies.   Because Abad has not addressed the

basis of the district court's dismissal, these claims are deemed

abandoned.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Afforded liberal construction, Abad argues that prison

officials retaliated against him for filing his complaint by

confiscating his legal materials and filing a disciplinary case

against him for the possession of tobacco.   Based on our review

of the record, we conclude that Abad has not established a claim

of retaliation.    See McDonald v. Steward, 132 F.3d 225, 231 (5th

Cir. 1998); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     Abad also argues that prison officials retaliated against

him by removing him from his prison job.   The district court

found that Abad failed to exhaust this claim.   Afforded liberal

construction, Abad argues that he exhausted his administrative

remedies by writing to prison officials.   It is evident, however,

that Abad did not exhaust his remedies pursuant to the Texas

Department of Criminal Justice's established two-step

administrative process.    See Wendell v. Asher, 162 F.3d 887, 891

(5th Cir. 1998).   Further, even if Abad did properly exhaust this
                          No. 02-10610
                               -3-

claim, he has not made the requisite showing that retaliation was

the motive for his job loss.   See Woods, 60 F.3d at 1166.

     AFFIRMED.